 

 



PROMISSORY NOTE


 



$3,000,000 June 6, 2012



 

 

1.   Promise to pay. For value received, AMERICAN REALTY CAPITAL — RETAIL
CENTERS OF AMERICA, INC. (the "Borrower"), promises to pay to CAMBR COMPANY,
INC., (the "Lender"), or order, on June 5, 2013, unless extended (the "Maturity
Date"), with interest as provided in this Note, the principal sum of $3,000,000
or such lesser amount as shall have been borrowed by the Borrower and remain
outstanding under the Loan Agreement (as hereinafter defined). Each capitalized
term used herein without definition shall have the meaning ascribed to it in the
Loan Agreement.

 

2.   Loan Agreement. This Note evidences Indebtedness arising from a certain
Loan Agreement dated as of the date of this Note (the "Loan Agreement") by and
between the Lender and the Borrower. The Loan Agreement is hereby incorporated
by reference into this Note as if set forth in full. As used herein, the defined
term "Loan Agreement" shall include all future amendments thereto, and
restatements and replacements thereof.

 

3.   Payments. The Borrower further promises to pay the principal amount of the
Loan evidenced by this Note together with interest thereon from the date hereof
until the repayment of the Loan in full, all at the rate(s), the times and place
set forth in Article 2 and, if applicable, Article 8 of the Loan Agreement.
Payments of both principal and interest are to be made by immediately available
funds in lawful money of the United States of America. All payments made on
account of this Note shall be applied in accordance with Section 2.6 and, if
applicable, Section 10.11 of the Loan Agreement.

 

4.   Acceleration. Payment of the entire unpaid balance of principal and accrued
interest evidenced by this Note is subject to acceleration under Article 8 of
the Loan Agreement. Following any Event of Default, the entire unpaid balance of
principal evidenced by this Note together with all accrued and unpaid interest
thereon and all other amounts owing under the Loan Agreement shall, at the
option of the Lender, become due and payable on demand without presentment,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.

 

5.   Governing Law. This Note shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

6.   Replacement of Original Note. Upon receipt of an affidavit of an officer of
the Lender as to the loss, theft, destruction or mutilation of this Note and a
customary indemnity agreement in favor of the Borrower, the Borrower will issue
a replacement note identical to this Note.

 

7. Miscellaneous. This Note may not be modified, extended, or otherwise changed
except by a written instrument signed by the Lender and the Borrower. This Note
shall be binding upon the Borrower and its successors and permitted assigns. All
remedies specified in this Note are cumulative, and no such remedies shall be
considered to impair or preclude any other remedies available to the Lender by
law or by agreement.

 

 

BORROWER:

 

AMERICAN REALTY CAPITAL — RETAIL
CENTERS OF AMERICA, INC.

 

By: /s/ Edward M. Weil, Jr.

Name: Edward M. Weil, Jr.

Title: President

 



 

 